 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8
     JEREMY STROHMEYER,                    )                          3:14-cv-00661-RCJ-WGC
 9                                         )
                 Plaintiff,                )                                    ORDER
10                                         )
             vs.                           )                          Re: ECF Nos. 110, 113, 118
11                                         )
     K. BELANGER, et al.,                  )
12                                         )
                 Defendants.               )
13   ______________________________________)
14
            Before the court is Plaintiff’s motion (ECF No. 118) seeking to extend the time within which
15
     Plaintiff may complete service upon Defendants Donna Jenkins (“aka Lisa Armstead”), James Keener,
16
     Keith Miranda and Michael Bobadilla. Plaintiff’s motion (ECF No. 118) is GRANTED. Plaintiff’s
17
     deadline to effect service on these defendants is extend to and including May 17, 2019. This order
18
     extending the time to complete service on the named Defendants should not be interpreted as endorsing
19
     Plaintiff’s contention these Defendants “have actively avoided service” (id. at 2) nor should it be taken
20
     as an indication the court will be granting Plaintiff’s motion to effect service by publication (ECF No.
21
     107), which the court will be addressing in a separate motion.
22
            Also before the court is Plaintiff’s motion to file a third amended complaint (ECF No. 110),
23
     which Defendants oppose in part (ECF No. 116). Plaintiff’s motion to amend (ECF No. 110) is
24
     GRANTED. The Clerk shall FILE the proposed Third Amended Complaint. However, the court will
25
     still have to screen the claims asserted in the Third Amended Complaint to identify those claims within
26
     the pleading which the court will allow to proceed. The parties should be aware that if the court
27
     determines any of the causes of action fail to state an actionable claim under 42 U.S.C. § 1983 that the
28
 1   court will have to do a Report and Recommendation to Senior District Judge Jones regarding this
 2   determination. Defendants shall defer responding to the Third Amended Complaint until after the court
 3   has completed screening of the pleading.
 4          In view of the necessity to screen the Third Amended Complaint, the court stays the discovery
 5   and dispositive motion deadlines set forth in this court’s Scheduling Order (ECF No. 81) until further
 6   order of the court. Therefore, Plaintiff’s Motion to Extend the Discovery Deadline (ECF No. 113) is
 7   DENIED as moot.
 8          As noted above, the court will resolve the Plaintiff’s motion to effect service by publication
 9   (ECF No. 107) in a separate order.
10          IT IS SO ORDERED.
11          DATED: February 15, 2019.
12
13
                                                           ____________________________________
14                                                         WILLIAM G. COBB
                                                           UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
